DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I comprising claims 1-9 in the reply filed on 05/26/2021 is acknowledged.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5 and 7-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsuda (US 2010/0283862 A1 – hereinafter Tsuda).
	Regarding claim 1, Tsuda discloses an image pickup apparatus (Fig. 1), comprising: an image pickup circuit (Fig. 1; [0028] – an image pickup circuit comprising an imaging sensor and A/D converting unit to pick up captured images); a recorder configured to record a raw moving image picked up and acquired by the image pickup circuit ([0039]-[0040]; [0048]; Fig. 2 – step S5 – a recorder configured to record moving image data and incidental information at an appropriate location); and a processor configured to calculate an image processing parameter of the raw moving image, wherein the processor is configured to calculate a first parameter calculated based on an image capturing setting of the raw moving image ([0034] – a processor generates incidental information data, which corresponds to the recited first parameter based on image capturing setting of raw moving image, e.g. lens information such as magnification color aberration information, distortion aberration information, etc., focus adjustment information, focal distance information, etc., and the property information includes various kinds of parameter information such as a white balance evaluation value, a brightness evaluation value (exposure evaluation value), a contrast evaluation value, an edge evaluation value, a noise evaluation value, a chroma evaluation value, and the like) and a second parameter calculated based on the first parameter as the image processing parameter of the raw moving image ([0045]-[0046] – generating new parameters, which corresponds to the recited second parameters, using the read-out incidental information, which corresponds to the recited first parameters), and wherein the recorder is configured to record the first parameter and the second parameter together with the raw moving image ([0012]; [0048]; Fig. 5 – step S14 – the recorder records the new incidental information, the first incidental information, and raw moving image data into a moving image file at an appropriate location).
	Regarding claim 2, Tsuda also discloses the processor is configured to calculate the second parameter based on the first parameter so that an amount of change in parameter between frames of the raw moving image is decreased ([0046] - when the new parameters are calculated based on the previously generated parameters to reduce abrupt changes, causing the parameters to change continuously and smoothly between the continuous plural frames).
(Fig. 6; [0042]-[0043]; Figs. 7A-7B; [0047] – at least more than Ea-Eb within Nb-Na frames, or more than  designated value set by the user via the user interface shown in Fig. 6).
	Regarding claim 4, Tsuda also discloses processor is configured to calculate the second parameter of a calculation target frame by adding a value, which is obtained by decreasing a difference between the first parameter of the calculation target frame and the second parameter of a previous frame of the calculation target frame to a predetermined ratio, to the second parameter of the previous frame of the calculation target frame (Figs. 7A-7B; [0047] – adding interpolated values to reduce the change).
Regarding claim 5, Tsuda also discloses he recorder is configured to record the raw moving image, the first parameter, and the second parameter as one file ([0048] – as one moving image file).
Regarding claim 7, Tsuda also discloses the processor is configured to calculate the first parameter and the second parameter with respect to each frame of the raw moving image, and wherein the recorder is configured to record the first parameter and the second parameter of each frame of the raw moving image (Figs. 3A-3B, 4A-4B; [0048]).
([0034]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Tsuda as applied to claims 1-5 and 7-8 above, and further in view of Mori (US 2011/0261216 A1 - hereinafter Mori).
Regarding claim 6, see the teachings of Tsuda as discussed in claim 1 above. However, Tsuda does not disclose the recorder is configured to record the first parameter and the second parameter as a file ([0048]), but not different from the file in which the raw moving image is recorded.
Mori discloses a recorder is configured to record parameters as a file different from a file in which the raw moving image is recorded ([0110]).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Mori into the apparatus taught by Tsuda to record the first parameter and the second parameter in a file different from the file in which the raw moving image is recorded so that the raw moving image file can be read and processed by those apparatuses that cannot read the format of the file in which the first and second parameters are also recorded.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Tsuda as applied to claims 1-5 and 7-8 above, and further in view of Sasaki (US 2018/0182075 A1 - hereinafter Sasaki).
Regarding claim 9, Tsuda also discloses the processor is configured to calculate the first parameter based on information regarding optical characteristics of the image pickup apparatus ([0034]).
However, Tsuda does not disclose the processor is configured to calculate the first parameter based on a setting of International Standards Organization (ISO) sensitivity at time of capturing the raw moving image.
Sasaki discloses a is configured to calculate a first parameter based on a setting of International Standards Organization (ISO) sensitivity at time of capturing the raw image ([0030]).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Sasaki into the apparatus taught by Tsuda to follow an existing standard in setting the camera exposure.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG Q DANG whose telephone number is (571)270-1116.  The examiner can normally be reached on IFT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Q Tran can be reached on 571-272-7382.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HUNG Q DANG/Primary Examiner, Art Unit 2484